Citation Nr: 1738990	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for gastrointestinal disorder.

2. Entitlement to an earlier effective date prior to January 28, 2004, for service-connected gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to August 1985 and from November 1990 to June 1991. He also served in the Southwest Asia Theater of Operations from December 1990 to May 1991. 

The appeal comes before the Board from a December 2009 rating decision from the RO in New Orleans, Louisiana. 

In April 2017 the Veteran had a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with this claims file. 


FINDINGS OF FACT

1. The evidence of record indicates of diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. 

2. The record supports an earlier effective date one year, but no more, prior to January 28, 2004, for the Veteran's service-connected gastrointestinal disorder. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent, but no higher, for gastrointestinal disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.27, 4.114, Diagnostic Code 7319 (2016). 

2. The criteria for assignment of an effective date January 28, 2003, for the grant of service-connection for a gastrointestinal disorder, have been met. 38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400(p) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedular Rating Claim

In November 2009 the Board issued a decision granting service connection for the Veteran's gastrointestinal disorder. Subsequent to the Board's decision, the RO in New Orleans, Louisiana issued a disability rating of 10 percent for the Veteran's gastrointestinal disorder in December 2009. In his December 2009 appeal by way of a Notice of Disagreement (NOD) the Veteran asserted that he has had symptoms of diarrhea since 1991 and due to the duration of his symptoms he should receive a higher disability rating. At his before the undersigned Veterans Law Judge in April 2017, the Veteran asserted that he has chronic diarrhea with alternating diarrhea and constipation and abdominal pain warranting a higher disability rating. 

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided. 38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is currently rated at 10 percent for his gastrointestinal disorder, effective January 28, 2004. This disorder is evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319. Under DC 7319, severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating. Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, warrants a 10 percent rating. Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, warrants a noncompensable (0 percent) rating. 

In evaluating diseases of the digestive system, there are disease, particularly with the abdomen, which, while differing in the site of pathology, produce a common picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluation without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other. A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

In this case, VA treatment records from April 1993 through March 2015 show that the Veteran has reported having ongoing diarrhea. These VA treatment records show a diagnosis of Irritable Bowel Syndrome (IBS) and that the Veteran has bowel movements 3 to 4 times a day. 

A June 1993 VA general medical examination reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report showed that the Veteran had gastrointestinal symptoms of chronic diarrhea three times a day, three times a week for two years.  

An April 2007 VA examination for the Intestines reported that the Veteran's "symptoms are present every day, with urgent, almost explosive, unformed diarrhea within 20 to 30 minutes after every meal." The symptoms were attributed an exaggerated gastrocolic reflex leading to diarrhea/urgency. He reported that the Veteran had episodes of loss of control with his diarrhea and routinely carries a change of underpants. The Veteran was not experiencing abdominal pain or bloating.  

A July 2013 Gulf War medical examination records the Veteran's diagnosis of IBS but does not otherwise report current symptoms experienced by the Veteran. 

A June 2016 VA Disability Benefits Questionnaire (DBQ) examiner reported that the Veteran has occasional episodes of bowel disturbance. The examiner reported that the Veteran has had diarrhea since 1991. The Veteran has multiple loose stools daily, especially after eating. Occasionally, he has abdominal cramps, bloating and cannot control his bowel movements. 

In April 2017, at a hearing before the undersigned Veterans Law Judge, the Veteran testified that he has symptoms of diarrhea and constipation which tend to alternate, with constant abdominal pain. Once or twice a week he cannot control his bowel movements and has accidents depending on his proximity to a restroom. He keeps a change of clothes with him because of accidents. 

The Board has reviewed the entire evidence of record in its entirety and finds that for the entire period on appeal the Veteran's disability rating for his gastrointestinal disorder warrants an increase to 30 percent, but no higher. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board acknowledges that VA treatment records from 1993 through 2015 are sparse and do not show persistent treatment for the Veteran's gastrointestinal disorder. However, the Veteran has consistently reported chronic diarrhea since in 1991.  And it is reiterated that the medical examination reports indicate more or less constant symptoms: the April 2007 VA examiner reported that his symptoms are present every day, with urgent, almost explosive diarrhea; and the June 2016 DBQ reports the Veteran has daily multiple loose stools after eating. In April 2017 the Veteran testified that his gastrointestinal symptoms alternate between diarrhea and constipation with constant abdominal pain. He testified that he keeps a change of clothes with him because he has accidents due to his chronic diarrhea. The evidence of record supports the Veteran's testimony regarding consistent diarrhea and that he has kept clothes with him because of accidents related to diarrhea since at least 2007 as reported in the April 2007 VA Examination. 

As fact finder, the Board is obligated to determine whether lay evidence is credible. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence." Layno v. Brown, 6 Vet. App. 465, 469 (1994). Here, the Board finds the Veteran's lay evidence is credible to provide evidence of his symptoms. Therefore, his lay testimony is probative of the whether he warrants an increase in his disability rating. 

When weighing evidence, specifically the VA treatment records and the June 2016 VA examination against the April 2007 VA examination and the Veteran's testimony the Board finds that the evidence is in an approximate balance of positive and negative evidence of whether an increase in the Veteran's disability rating is warranted. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, the evidence is in relative equipoise. When this occurs the Board applies the benefit-of-the-doubt doctrine and the Veteran prevails.  Under the circumstances of this case, the Board finds that the symptoms more closely approximate the criteria for the presence of diarrhea with more or less constant abdominal distress. Therefore, an increase in the Veteran's service-connected gastrointestinal disorder disability rating to 30 percent, but no higher is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 

The Board has considered whether other diagnostic codes related to the digestive system, which afford ratings in excess of 30 percent, may be applied in this case.  However, there is no evidence that the Veteran suffers from pathology or symptoms related to diseases such as gastritis, postgastrectomy syndromes, ulcers, or colitis.  Indeed, while the Veteran has consistently reported diarrhea with associated symptoms of adnominal distress, the record does not reflect symptoms such as impairment of sphincter control necessitating wearing of pad, or any other symptomology that would warrant a higher rating under the criteria of another diagnostic code. See 38 C.F.R. § 4.114 (2016).

Regarding an extraschedular rating or any other issue the Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.

An Earlier Effective Date Prior to January 28, 2004

VA regulations provide that "Where...compensation...is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such an award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue." 38 C.F.R. §§ 3.114(a), 3.400(p) (2016). If a claim is reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(1).

This is the situation in this case, as the Veteran applied for entitlement to service connection more than one year after the effective date of the liberalizing law (February 3, 1994) that added provisions for Persian Gulf War veterans. The Board granted service-connection for the Veteran's gastrointestinal disorder in November 2009. The RO issued an effective date based upon the date the claim was received which was January 28, 2004. 38 U.S.C.A. § 5110 (g); 38 C.F.R. 3.114(a)(3). 

Pursuant to 38 C.F.R. § 3.114 (a)(3), the Board finds that the effective date for the Veteran's service-connected gastrointestinal disorder should be authorized for a period of one year prior to the date of receipt of his claim of January 28, 2004. As such, an earlier effective date of January 28, 2003, is warranted. 

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A hearing was conducted in this case. When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.

Here, the Veteran's Law Judge complied with the required actions of notice. Therefore, the Board has complied with 38 C.F.R. § 3.103.


ORDER

For the entire period on appeal a disability rating of 30 percent, but no higher, for a gastrointestinal disorder, is granted.
 
An earlier effective date of January 28, 2003, for the Veteran's service-connected gastrointestinal disorder, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


